Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1, 8, 11, 16, and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-12), machine (claims 16-19), and manufacture (claim 20) which recite steps of determining user information, acquire clinical information of the user, retrieve image series, determine priority of the image series, and display the image series based on user profile preferences.  
Claim 1: 
These steps of a user for which medical exam is to be transferred, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the processor language, determining in the context of this claim encompasses a mental process of the user 
These steps of providing a customized data regarding images of a medical exam, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to determine the loading priority based on clinical information and profile data may be performed in the mind but for recitation of generic computer components; such as claims 3-5, reciting particular aspects of how to determine the loading priority may be performed in the mind but for recitation of generic computer components; such as claims 6, 8, and 19, reciting determination of frequencies of images marked as important could be mathematical concept but for recitation of generic computer components; such as claim 10, reciting particular aspects of how to acquire clinical indication and exam type may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of transferring image series based on priority indications amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 42-43, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring clinical information and retrieving a list of image series amounts to mere data gathering, recitation of determining a series loading priority of the image series amounts to selecting a particular data source or type of data to be manipulated, recitation of 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11-15 and 17-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7 and 19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 11-15, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring clinical information and Symantec, MPEP 2106.05(d)(II)(i); determining a user to transfer medical exam to, determining a series loading priority, and transferring the prioritized image series, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-15 and 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, determining the series loading priority, acquiring group consisting of clinical indication and an exam type, processing image series e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining indications of frequencies of images marked as important, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); image marked as important indicated by several ways (claim 7), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); transferring image series based on loading priority, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 9-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rafter et al. (U.S. Publication No. 2004/0077952).
As per claim 1, Rafter teaches a method of pre-loading a plurality of image series associated with a medical exam into a memory of a display computing device, the method comprising:
-determining, by one or more hardware computer processors executing computer-executable instructions stored on one or more non-transitory computer-readable mediums, a user or a user group for which the medical exam is to be transferred (Rafter: para. 33-34; Transferring the captured images to a workstation with an image manager application program.);
(Rafter: para. 80-81; Each diagnostic iimage is associated with image parameters and patient conditions.);
-retrieving, by the one or more hardware computer processors, a list of the plurality of image series associated with the medical exam (Rafter: para. 82; The image categorizer applies preferences over diagnostic images to identify preferred criteria for arranging the diagnostic images.);
-determining, by the one or more hardware computer processors, a series loading priority of the plurality of image series associated with the medical exam based on the clinical information associated with the medical exam (Rafter: para. 109-110; Identifying the diagnosticians preferred arrangement.); and
-transferring at least a subset of the plurality of image series from a server to the memory of the display computing device over a computer network in an order based on the series loading priority (Rafter: figure 8; para. 109-110; para. 46; Once the operator preference is identified, DIMS forwards the images in the diagnosticians preferred arrangement. Forwarding signal is to direct operation of transmitting.).
As per claim 2, the method of claim 1 is as described.  Rafter further teaches wherein determining the series loading priority of the plurality of image series associated with the medical exam includes determining the series loading priority based on the clinical information associated with the medical exam and profile data associated with the user or the user group (Rafter: para. 81-82).
As per claim 3, the method of claim 1 is as described.  Rafter further teaches wherein determining the series loading priority of the plurality of image series associated with the (Rafter: para. 81-82).
As per claim 4, the method of claim 1 is as described.  Rafter further teaches wherein determining the series loading priority of the plurality of image series associated with the medical exam includes determining the series loading priority based on the clinical information associated with the medical exam and a predefined priority for a site or a system associated with the user or the user group (Rafter: para. 81-82).
As per claim 5, the method of claim 1 is as described.  Rafter further teaches wherein determining the series loading priority of the plurality of image series associated with the medical exam includes determining the series loading priority based on the clinical information associated with the medical exam and information collected on the user or the user group (Rafter: para. 81-83).
As per claim 9, the method of claim 1 is as described.  Rafter further teaches wherein transferring at least a subset of the plurality of images series to the memory of the display computing device in an order based on the series loading priority includes transmitting a first image series included in the plurality of images series before transmitting a second image series included in the plurality of images series when the first image series is ordered before the second image series within the series priority loading priority (Rafter: para. 86).
As per claim 10, the method of claim 1 is as described.  Rafter further teaches wherein acquiring the clinical information associated with the medical exam includes acquiring one selected from a group consisting of a clinical indication and an exam type (Rafter: para. 81)
As per claim 11, the method of claim 1 is as described.  Rafter further teaches wherein transferring at least a subset of the plurality of images series to the memory of the display computing device includes transferring at least the subset of the plurality of images series from the server to the display computing device or a local area network (Rafter: para. 29; para. 31).
As per claim 12, the method of claim 1 is as described.  Rafter further teaches further comprising processing, by the one or more hardware computer processors, at least the subset of the plurality of images series in the order based on the series loading priority (Rafter: para. 29).
As per claim 13, the method of claim 12 is as described.  Rafter further teaches wherein processing at least the subset of the plurality of image series in the order based on the series loading priority includes processing at least the subset of the plurality of images series in the order based on the series loading priority prior to displaying at least one of the plurality of image series (Rafter: para. 82).
As per claim 14, the method of claim 12 is as described.  Rafter further teaches wherein processing at least the subset of the plurality of images series in the order based on the series loading priority includes performing one selected from a group consisting of image decompression, creation of multiplanar reconstruction images, and three-dimensional volumetric rendering in the order based on the series loading priority (Rafter: para. 82).
As per claim 15, the method of claim 12 is as described.  Rafter further teaches wherein processing at least the subset of the plurality of images series in the order based on the series loading priority includes processing, with computer aided diagnostics and by the one or more hardware computer processors, at least the subset of the plurality of image series in the order based on the series loading priority (Rafter: para. 82-83)
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 17, the system of claim 16 is as described.  Rafter further teaches wherein the one or more hardware processors are included in the display computing device (Rafter: para. 29).
As per claim 18, the system of claim 16 is as described.  Rafter further teaches wherein the one or more hardware processors are included in a picture archiving communication system or an electronic medical records system (Rafter: para. 23-24).
As per claim 20, Rafter teaches a non-transitory computer-readable storage medium storing software instructions that, in response to execution by a computer system having one or more hardware processors, configure the computer system to perform operations comprising:
-determining a user or a user group for which the medical exam is to be transferred (Rafter: para. 33-34);
-acquiring clinical information associated with the medical exam (Rafter: para. 80-81);
-retrieving a list of the plurality of image series associated with the medical exam (Rafter: para. 82);
-determining a series loading priority of the plurality of image series associated with the medical exam based on the clinical information associated with the medical exam and data associated with the user or the user group (Rafter: para. 107-110); and
-transferring at least a subset of the plurality of images series from a server to the memory of the display computing device over a computer network in an order based on the series loading priority (Rafter: para. 107-110),

	-profile data associated with the user or the user group (Rafter: para. 79),
	-a predefined priority for the user or the user group (Rafter: para. 83),
	-a predefined priority for a site or a system associated with the user or the user group, and
	-interaction data for the user or the user group, wherein the interaction data indicates for at least one of the one or more previous medical exams associated with the determined clinical information, indications of frequencies of images of each respective series type of the previous medical exam being marked as important by the user or the user group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafter et al. (U.S. Publication No. 2004/0077952) in view of Schmidt et al. (U.S. Publication No. 2012/0095953).
As per claim 6, the method of claim 5 is as described.  Rafter does not explicitly teach the following, however, Schmidt teaches wherein determining the series loading priority based on the information collected on the user or user group includes
-determining interaction data for the user or the user group, wherein the interaction data indicates for at least one of the one or more previous medical exams associated with the determined clinical information, indications of frequencies of images of each respective series type of the previous medical exam being marked as important by the user or the user group (Schmidt: para. 76-91; Monitoring user interactions regarding the image viewing.); and
-determining the series loading priority based on the interaction data (Schmidt: para. 91-94).
One of ordinary skill in the art would have recognized that applying the known technique of Schmidt would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rafter to the teachings of Schmidt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying interaction data of a user regarding preferences to image viewing order to Rafter teaching a diagnostic image display system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system capable of providing customizations for physicians in order to expedite treatments to patients.
As per claim 7, the method of claim 6 is as described.  Rafter does not explicitly teach the following, however, Schmidt teaches wherein an image marked as important is indicated by at least one of:
-the image being added to a montage; 
-the image being marked as a key image (Schmidt: para. 76; para. 8);

-a measurement being performed on the image; or 
-the image being selected for inclusion in a report.
	The motivation to combine the teachings is same as claim 6.
As per claim 8, the method of claim 5 is as described.  Rafter does not explicitly teach the following, however, Schmidt teaches wherein determining the series loading priority based on the information collected on the user or user group includes
-determining interaction data including, for one or more previous medical exams associated with the clinical information, indications of frequencies of images of respective series types of the previous medical exams being marked as important by a user designated as an expert with respect to medical exams associated with the clinical information, wherein each respective series type indicates at least one of an imaging orientation, imaging modality, an imaging plane, a pulse sequence, or whether the image series was acquired before or after administration of intravenous contrast material (Schmidt: para. 76-91);
-determining, based on the interaction data and by the one or more hardware computing processors, a first series type of the respective series types having a highest frequency of images previously marked as important (Schmidt: para. 76-91);
-determining, based on the interaction data and by the one or more hardware computing processors, a second series type of the respective series types having a second highest frequency of images previously marked as important (Schmidt: para. 76-91); and
-determining, based on the interaction data and by the one or more hardware computing processors, the series priority loading priority of the respective series types having the second highest frequency of images previously marked as important (Schmidt: para. 76-91).

Claim 19 recites substantially similar limitations as those already addressed in claim 6, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims recite a practical application of any alleged abstract idea because the claims recite an improvement in technology (i.e. image transmission over computer networks and associated imaging technology); specifically transferring of images according to the determined order, which improves computer system performance (i.e. addressing slow connection speeds between devices).  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in transferring images for which a computer is used as a tool in its ordinary capacity.  Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claim 1.  For example, the Applicant does not contend that known communications were incapable of transferring images according to the order.  Indeed, with the Applicant’s invention, the “communication” responsible for transferring images in the determined order can be any known communications network. (Spec. 65 of the publication.)
	The present invention solves the problem associated with multiple transferring of images.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does 
Applicant states that present application para. 151 discusses that “real-time communication of images to a computing device may be too slow to support the performance desired by the user, for example when image communication occurs over the internet or via cellular data networks.”  Applicant further states that para. 151 also states that preloading images into the memory of a computing device based on the order they are needed for display by the user may reduce and/or overcome the issue of slow communication.  Examiner states that “may be too slow to support the performance desired by the user” is relative and the specification fails to show objective evidence regarding how the pre-loading of the image series to the computing device satisfies a user; the pre-loading of the images still requires transferring over a communication and the user might still have to wait for the images to come through.  In DDR, there was an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet at all.
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that Rafter does not determine an order for transferring images from a server to a display device.  Examiner disagrees.  Rafter teaches that the diagnostic-image-management system (DIMS) identifies and arranges a series of diagnostic images.  Rafter .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626